WENTWORTH, Judge.
Employer/carrier appeal a'workers’ compensation order which we affirm except as to the determination that employer/carrier is responsible for payment of claimant’s attorney’s fees. Section 440.34(2)(b), Florida Statutes (1979), provides for the assessment of such a fee in cases “where the deputy commissioner issues an order finding that a carrier has acted in bad faith . . . . ” In the present case the deputy has made no express finding of “bad faith,” and the order does not otherwise indicate whether the attorney’s fee award was predicated on such a conclusion. Section 440.34(2)(a) and (c) establish other instances where an employer/carrier is responsible for a claimant’s attorney’s fee; however, the present case does not involve the application of these provisions. We therefore remand this cause for the deputy to indicate whether the attorney’s fee award was predicated upon a finding of “bad faith.”
The order appealed is affirmed in part and the cause is remanded.
ERVIN and SHIVERS, JJ., concur.